Citation Nr: 0840077	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-02 076	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987 and from January 1989 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from November 2002 and October 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In the November 2002 rating 
decision, the RO increased the disability rating for the 
veteran's left knee from 0 to 10 percent disabling and 
continued a 10 percent rating for degenerative changes of the 
right knee.  Later, in the October 2004 rating decision, the 
RO assigned a separate 10 percent disability rating for 
instability of the right knee.  The veteran disagreed with 
the ratings assigned. 

This case previously reached the Board in December 2006.  In 
a December 2006 decision, the Board increased the veteran's 
disability rating for instability of the right knee to 20 
percent and continued the 10 percent disability ratings for 
degenerative changes of the right knee and retropatellar pain 
syndrome of the left knee.  

The veteran appealed that decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a December 
2007 Order and Joint Motion, the Court vacated and remanded 
that part of the Board's decision that continued the 10 
percent disability ratings for degenerative arthritis of the 
right knee and retropatellar pain syndrome of the left knee.  
Specifically, the Court remanded these two issues to the 
Board so that it may provide adequate reasons and bases for 
its findings.  That is, the Court pointed out that the Board 
had not properly considered the case of Hart v. Mansfield, 21 
Vet. App. 505 (2007), in determining whether staged ratings 
were appropriate for the claims at issue.  

However, as to the Board's grant of a 20 percent disability 
rating for instability of the right knee, the Court dismissed 
this part of the appeal since the Joint Motion stated that 
this issue was not being contested by the veteran.  
Consequently, only the 10 percent increased rating issues for 
the right and left knee remain on appeal.      

Upon return from the Court, the Board issued another decision 
in April 2008 in which it again denied higher ratings beyond 
10 percent for both degenerative arthritis of the right knee 
and retropatellar pain syndrome of the left knee. 

In a July 2008 statement, the veteran filed a motion for 
reconsideration of the Board's decision.  Accompanying the 
motion, additional VA treatment records were submitted which 
were not in the Board's possession at the time it issued the 
April 2008 decision.  As explained in greater detail below, 
since the Board has decided on its own motion to vacate its 
April 2008 decision based on receipt of these additional 
pertinent VA treatment records, the earlier motion for 
reconsideration filed by the veteran's attorney is considered 
moot. 
       
After vacating its previous April 2008 decision, the Board is 
remanding both claims on appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

In August 2008, the Board received additional VA treatment 
records from the veteran which revealed further recent 
treatment for both of his knees that occurred prior to the 
issuance of the Board's April 2008 decision.  The undersigned 
Veterans Law Judge was not aware of this evidence, which was 
not considered in the April 2008 Board decision.  However, VA 
is charged with constructive knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, the Board finds the consideration of the veteran's 
right and left knee increased rating claims in April 2008 was 
based on an incomplete record, and that the veteran was not 
afforded full due process of law.  Accordingly, the April 
2008 Board decision addressing the issues of increased 
ratings for his right and left knee disabilities is vacated.


REMAND

However, before addressing the merits of the both claims for 
higher ratings for his right and left knee disabilities, the 
Board finds that additional development of the evidence 
is required.

First, the veteran's VA treatment records on file only date 
to May 2005, some three years ago.  Since he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  

Second, with respect to the increased-rating claims for right 
and left knee disorders, the veteran has not received a 
Veterans Claims Assistance Act (VCAA) letter complying with a 
recent decision of the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In addition, he has not received a 
letter in compliance with the earlier Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should specifically advise him 
concerning the elements of a disability rating and an 
effective date.  Therefore, a remand is required for the RO 
(AMC) to issue a new VCAA letter that is compliant with both 
the Dingess and Vasquez-Flores cases.  

Third, a more current VA examination is warranted to 
adequately rate his service-connected right and left knee 
disabilities.  His last VA examination for his knees was in 
January 2004, over four years ago.  A more current 
examination would be helpful in deciding his appeal, 
especially since he has asserted a worsening of both the 
right and left knee in the past year.  The record is 
inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates that the current rating 
may be incorrect.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 
3.327(a) (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) ("[W]here the appellant complained of increased 
hearing loss two years after his last audiology examination, 
VA should have scheduled the appellant for another 
examination").  See also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (finding 23-month-old examination 
too remote to be contemporaneous where appellant submitted 
evidence indicating disability had since worsened).  
Therefore, a remand is necessary for a more current VA 
examination for his increased rating claims at issue.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the records of any medical 
treatment for the veteran's right and 
left knees since May 2005 from the VA 
Medical Center (VAMC) in Memphis, 
Tennessee.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

2.	Send a VCAA notice letter notifying the 
veteran and his attorney of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claims for increased 
ratings for his right and left knee.  
This letter must advise the veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159.  This letter should also 
comply with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  In 
this regard, this letter should 
specifically advise him concerning the 
elements of a disability rating and an 
effective date.  In addition, this letter 
should be compliant with the recent Court 
case of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In this regard, the 
letter should notify the veteran that, to 
substantiate his claims for a 
higher rating:  

(A) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his right and 
left knee disabilities and the effect 
this worsening has on his employment 
and daily life;

(B) if the Diagnostic Codes (DCs) under 
which these conditions are rated 
contain criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
him demonstrating a noticeable 
worsening or increase in severity of 
the right and left knee disabilities 
and the effect of this worsening has 
on his employment and daily life 
(such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of 
that requirement to the veteran.  
Specifically, for his knees, he must 
be provided a copy of the complete 
criteria listed under Diagnostic 
Codes 5003 (arthritis), 5260 and 
5261.  

(C) he also must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes (DCs), which 
typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(D) as well, this notice must provide 
examples of the types of medical and 
lay evidence he may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing his 
entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability. 
   
3.	Then schedule the veteran for a VA 
orthopedic examination to assess the 
current severity of his right and left 
knee disorders.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences to his 
claims for higher ratings.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical history - including, 
in particular, the records of his recent 
treatment.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, the 
examiner should discuss all impairments 
associated with the right and left knee 
disabilities, including the extent of the 
arthritis, range of motion in this knees 
(extension to flexion) and all other 
associated functional impairment - 
including pain/painful motion, more or 
less movement than normal, weakened 
movement, 
premature/excess fatigability, 
incoordination, swelling, deformity or 
atrophy from disuse, etc.  And, if 
possible, the examiner should specify any 
additional range-of-motion loss due to 
any of these factors, especially during 
prolonged, repetitive use of his knees or 
when the veteran's symptoms are most 
prevalent (e.g., during "flare-ups").  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

4.	Then, after giving the veteran time to 
respond to this additional VCAA notice, 
and after completion of the above 
development, readjudicate his increased 
rating claims in light of any 
additional evidence received since the 
May 2005 supplemental statement of the 
case (SSOC).  If the claims are not 
granted to his satisfaction, send him 
and his attorney another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


